IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ARBOR COMPANY, A CALIFORNIA                          No. 68462
                  LIMITED PARTNERSHIP; ARBOR
                  COMPANY, A NEVADA LIMITED
                  PARTNERSHIP; DARRELL JAMES
                  GUZY, SR.; AND MARCIA 0. GUZY,                          FILED
                                     Appellants,                          MAY 0 3 2016
                                 vs.
                  MARY ANN GUZY,


                                       ORDER DISMISSING APPEAL
                              Cause appearing, appellants' motion for a voluntary dismissal
                  of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDE

                                                           BY:    AtZif
                                                                    ite ‘
                  cc: Hon. Nathan Tod Young, District Judge
                       Lansford Levitt, Settlement Judge
                       Guardian Law Group
                       Bowen Hall
                       Heritage Law Group, PC
                       Van Tassel Law Firm
                       Douglas County Clerk




 SUPREME COURT
             OF
      NEVADA



CLERK'S ORDER

 (0)-1.147